Citation Nr: 0114099	
Decision Date: 05/18/01    Archive Date: 05/23/01	

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine as secondary to a service-connected 
disability.

2.  Entitlement to service connection for residuals of an 
abdominal aortic aneurysm.

3.  Determination of initial rating for degenerative 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

4.  Determination of initial rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.

This matter arises from various rating decisions rendered 
since April 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  In 
the aggregate, these denied the benefits now sought on 
appeal.

During the pendency of this appeal, the veteran requested a 
video conference hearing before a Member of the Board.  Such 
a hearing was conducted by the undersigned on July 8, 1999; a 
transcript of that proceeding is of record.  Because the 
veteran submitted additional evidence at the hearing but did 
not waive it's review by the RO, the Board remanded the case 
to the RO in April 2000 for further action pursuant to 
38 C.F.R. § 20.1304(c) (2000).  That was accomplished, and 
the case again was forwarded to the Board for final appellate 
consideration.

At his video conference hearing, the veteran raised the 
additional issue of his entitlement to service connection for 
a low back disability as a direct result of a motor vehicle 
accident during his military service.  The issue of the 
veteran's entitlement to service connection on a direct basis 
was addressed by the RO in a rating decision dated in 
February 1975.  The veteran was informed of that decision and 
of his appellate rights; however, he did not appeal.  As 
such, the question of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a low back disability on a direct basis is 

referred to the RO for all action deemed appropriate.  The 
Board, meanwhile, will confine its consideration of the 
veteran's entitlement to service connection for 
osteoarthritis of the lumbar spine to whether it is the 
proximate result of any of his service-connected 
disabilities.


FINDINGS OF FACT

1.  Osteoarthritis of the veteran's lumbar spine did not 
develop as the result of, and has not been aggravated beyond 
its normal progression, by any of the veteran's service-
connected disabilities.

2.  An abdominal aortic aneurysm did not have its onset 
during the veteran's active military service, and has not 
been shown to be related to an incident of such service.

3.  Symptomatology associated with degenerative arthritis of 
the veteran's right hip includes flexion of the right hip 
joint to 125 degrees with pain, adduction to 10 degrees with 
pain, abduction to 45 degrees with pain, internal rotation to 
10 degrees with pain, and external rotation to 35 degrees 
with pain, along with X-ray findings of mild degenerative 
changes.

4.  Symptomatology associated with degenerative joint disease 
of the left knee includes subjective complaints of weakness, 
stiffness, fatigability, instability, lack of endurance, and 
mild swelling.  The left knee joint has full extension, but 
flexion is limited to 90 degrees, and there is X-ray evidence 
of mild to moderate degenerative joint disease.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.310 
(2000).

2.  An abdominal aortic aneurysm was not incurred in, or 
aggravated by, the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

3.  Degenerative arthritis of the right hip is not more than 
10 percent disabling under applicable schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5251, 5252, 
5253 (2000).

4.  Degenerative joint disease of the left knee is not more 
than 10 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.45, 4.59, 4.71a, DC 5003, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the Act).  This 
liberalizing law is applicable to the appellant's claims.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It does not, however, require that VA 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  In the instant case, the RO denied the veteran's 
claims of entitlement to service connection for 
osteoarthritis of the lumbar spine and residuals of an 
abdominal aortic aneurysm as not being well grounded.  In 
addition, the appellant claimed that the appellate record was 
incomplete.  In response, the Board remanded 

the case to the RO to permit the veteran to review his 
records and to submit any additional evidence that he deemed 
pertinent to his claims.  Moreover, notwithstanding the 
disposition of these claims by the RO, the Board notes that 
the reports of the various examinations conducted reflect 
that the VA examiners recorded the veteran's past medical 
history, noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses.  For these 
reasons, the Board finds that the examinations are adequate 
for rating purposes.  The Board, therefore, concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claims, and 
the Board will proceed to consider the claims on the merits.

II.  Secondary Service Connection for Osteoarthritis of the 
Lumbar Spine

The veteran claims that he developed osteoarthritis of the 
lumbar spine as a proximate result of his service-connected 
disabilities.  At his personal hearing before the 
undersigned, he referred to residuals of injuries that he 
received during a motor vehicle accident while in service in 
February 1955, to include a fracture of the midshaft of the 
left femur and degenerative joint disease of the left knee.  
He contends that these disabilities have resulted in a 
shortening of his left leg, along with an altered gait, that 
has given rise to osteoarthritis of the lumbar spine.

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. § 3.310.  In addition, service 
connection may be granted for a disability that is aggravated 
by either one, or a combination of, service-connected 
disabilities.  Cf. Allen v. Brown, 7 Vet. App. 439 (1995).  
It is within this context that the veteran's claim must be 
evaluated. 

The facts in this case are as follows.  The veteran sustained 
multiple injuries during a motor vehicle accident on February 
6, 1955.  Among these was a fracture of the midshaft of the 
left femur.  A rod was placed in the left femur, and a bone 
graft was performed.

The veteran first complained of low back pain during VA 
treatment performed in April 1973.  X-ray studies revealed 
degenerative changes in the lower spine.  During VA medical 
treatment administered in September 1974 for another medical 
disorder, degenerative joint disease of the lumbar spine was 
noted.

The veteran underwent a VA examination conducted by a nurse 
practitioner in June 1997.  He complained of pain in his left 
thigh, back, and right hip that had gradually worsened over 
the years.  No tenderness over the lumbosacral spine was 
apparent.  X-rays of the lumbar spine indicated significant 
disc space narrowing at L4-L5 and L5-S1 without degenerative 
changes.  Osteoarthritis of the lumbar spine probably 
secondary to trauma to the left femur and subsequent gait 
changes, was diagnosed.  (Emphasis added).  The nurse 
practitioner also observed that the veteran's left leg was 
1/2-inch shorter than the right leg.  Contrary to the 
diagnosis offered, objective findings at that time indicated 
that the veteran had a normal gait.

In July 1997, a VA orthopedist was asked to render an opinion 
regarding the etiology of the veteran's osteoarthritis of the 
lumbar spine.  After reviewing the veteran's claims folder, 
the orthopedist concluded that it was impossible to attribute 
degeneration of the veteran's spine to either an altered gait 
or shortening of his left lower extremity.  The orthopedist 
indicated that most people who have reached 65 or 70 years of 
age exhibit some degenerative changes that cannot necessarily 
be consistently associated with specific injuries or even 
chronic repetitive stresses or occupations.  He stated 
further that it is impossible to attribute the veteran's 
present complaints regarding his low spine or his present 
degree of spinal degeneration solely to the motor vehicle 
accident or the limp or leg length inequality because the 
degeneration at issue is multifactorial and related to 
genetics, occupation, sex, smoking, physical conditioning, 
and body maintenance.  He concluded that the motor vehicle 
accident in February 1955 may have contributed to the 
degenerative process of the veteran's lumbar spine, but given 
the lack of symptoms in the post injury period, it would be 
very difficult to apportion a degree of blame to any injury 
sustained to the low back during that accident.

No further clinical evidence regarding the etiology of the 
veteran's osteoarthritis of the lumbar spine has been 
forthcoming, save for the contentions and testimony offered 
by the veteran at his personal hearings.  In this regard, it 
should be noted that the veteran is a layman, and is not 
qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The clinical evidence, 
meanwhile, is not in such relative equipoise as to indicate 
that osteoarthritis of the lumbar spine developed or was 
aggravated secondary to any of the veteran's service-
connected disabilities.  In this regard, although a nurse 
practitioner observed that the veteran's osteoarthritis of 
the lumbar spine probably was secondary to trauma to the left 
femur and subsequent gait changes, the veteran's gait at the 
time of the June 1997 examination was normal.  Thus, although 
the record indicates that the veteran limped during the one-
year period following the accident, the evidence does not 
indicate that he maintained an abnormal gait subsequent 
thereto.  This is in contrast to the opinion of the VA 
orthopedist who, in July 1997, indicated that it was 
impossible to attribute degeneration of the veteran's spine 
to either an altered gait or the 1/2-inch shortening of the 
veteran's left lower extremity.  Instead, the orthopedist 
referred to genetics, occupation, gender, smoking, and 
physical condition and body maintenance as being factors that 
played as significant a role as any other in the development 
of the disease process at issue.  Added to this was the 
orthopedist's observation that degenerative changes are 
typically found in individuals who have attained 65 to 70 
years of age.  The Board believes that the detailed opinion 
of the VA orthopedist outweighs that of the nurse 
practitioner, and the orthopedist's opinion does not indicate 
that osteoarthritis of the lumbar spine is as likely as not 
either proximately due to the veteran's service-connected 
disability, or that it was aggravated thereby.  As such, the 
preponderance of the evidence is against a grant of the 
benefit sought.  See 38 C.F.R. § 3.310; see also Allen, 
7 Vet. App. 439 and the Act, Pub. L. No. 106-475, Section 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

III.  Service Connection for an Abdominal Aortic Aneurysm

The veteran contends that he developed an abdominal aortic 
aneurysm as a result of the motor vehicle accident in 
February 1955.  He asserts that although this disorder was 
not diagnosed at the time of the accident, the severity of 
the injuries that he sustained as a result of the accident 
point to a degree of trauma to his body that, in all 
likelihood, ultimately gave rise to this disability.  He 
testified to this effect at his various personal hearings, 
and has offered a number of treatises in support of his 
assertion.  The latter indicate that blunt abdominal trauma 
is the leading cause of intra-abdominal injury, generally.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted when the evidence, regardless 
of date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period, and that 
the same condition continues to exist.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under current case law, lay observation is considered 
competent to demonstrate its existence.  In addition, service 
connection may be granted for a disability when the evidence 
demonstrates continuity of symptomatology subsequent to 
military service.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

As previously noted, the veteran sustained a number of 
injuries during a motor vehicle accident in service in 
February 1955.  These included a broken left femur, and other 
cuts and bruises.  A rupture of the left kidney was 
suspected, but not confirmed.  Following the accident, the 
veteran complained of severe pain in his lower abdomen on 
February 15, 1955.  His abdomen was examined by an Army 
doctor that day, and an enema was ordered.  The enema was 
administered with excellent results; the veteran indicated 
that he felt much better afterward.  No distention or other 
abnormality associated with the abdomen was observed.  X-rays 
of the veteran's chest indicated that the left diaphragm was 
slightly elevated; otherwise, no gross abnormalities were 
observed.  The examination conducted just prior to the 
veteran's discharge from military service indicated that his 
cardiovascular system was normal.  No indication of the 
presence of an abdominal aortic aneurysm is found in any of 
the veteran's service medical records.

An abdominal aortic aneurysm was first diagnosed in 1994.  
Emergent surgical repair was performed in June of that year.  
At that time, the veteran was observed to be suffering from 
atherosclerotic peripheral vascular disease with 
hypertension.  No etiology for the abdominal aortic aneurysm 
was offered at that time.  The only evidence offered since 
then regarding the possible etiology of the disability at 
issue is that contained in the statements, testimony, and 
medical literature submitted by the veteran.  Again, it must 
be noted that the veteran is a layman, and is not qualified 
to offer medical opinions regarding causation.  See Espiritu, 
2 Vet. App. at 492 (1992).  Moreover, although the medical 
literature submitted by the veteran refers to the potential 
development of serious intra-abdominal pathology following 
blunt abdominal trauma, three things must be kept in mind 
when evaluating the probative value of such general medical 
treatises.  First, the record does not indicate that the 
veteran sustained trauma to his abdomen during the motor 
vehicle accident in service in February 1955.  Second, 
approximately 40 years passed between the date of the motor 
vehicle accident in service and the first diagnosis of an 
abdominal aortic aneurysm.  Third, the veteran was diagnosed 
as suffering from atherosclerotic peripheral vascular disease 
and hypertension in conjunction with the discovery of the 
disability at issue.

The foregoing demonstrates that the disability at issue was 
not diagnosed during service, has not reasonably been 
attributed to service based upon chronicity and continuity of 
symptomatology, and has not been attributed to military 
service clinically.  Absent any of the foregoing, service 
connection is not warranted for an abdominal aortic aneurysm.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; see also 
Savage, 10 Vet. App. at 495.  As a final matter, the Board 
finds that the medical evidence which is of record is 
sufficient to evaluate this claim and that further medical 
examination is not warranted.  See the Act, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).


IV.  Initial Rating for Degenerative Arthritis of the Right 
Hip

The veteran claims that degenerative arthritis of the right 
hip is more severe than currently evaluated.  In this regard, 
disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  But see generally Fenderson v. West, 12 Vet. 
App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue).  Finally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  As the veteran appealed 
the initial rating assigned, a determination must be made as 
to whether a higher disability evaluation is warranted for 
any period since February 18, 1998, the date that service 
connection was granted for this disability.

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 (2000), is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable or malaligned joints 
to assign at least a minimum compensable rating for the 
joints affected.  See 38 C.F.R. § 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The latter regulation 
contemplates and incorporates the provisions of 38 C.F.R. 
§§ 4.10 and 4.40.  In addition, when degenerative arthritis 
of a given joint is established by X-ray findings, it will be 
rated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific 

joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of 
motion.  A disability rating in excess of 10 percent is not 
warranted for limitation of flexion of the thigh unless 
flexion is limited to 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, DC 5252.  Similarly, a 20 percent disability 
evaluation is not warranted unless abduction of the thigh is 
limited to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5253.  

As previously noted, the veteran fractured his left femur and 
midshaft during the motor vehicle accident in service in 
February 1955.  Bone grafting from the right hip to the left 
thigh was undertaken, along with other surgical procedures, 
to repair the left femur.  In time, the veteran developed 
degenerative arthritis of the right hip.  This joint was 
examined by VA in June 1997.  Flexion of the right hip was to 
80 degrees, while extension was to 10 degrees.  VA again 
examined the veteran's right hip in March 1998.  Flexion of 
the right hip joint was to 125 degrees, extension was to 0 
degrees, abduction was to 45 degrees, adduction was to 
10 degrees, internal rotation was to 10 degrees, and external 
rotation was to 35 degrees.  All motions within the range 
became painful at the point at which movement was limited.  
X-rays performed revealed mild degenerative changes of the 
right hip.

The foregoing indicates that a higher initial disability 
evaluation is not warranted for degenerative arthritis of the 
right hip for any period of his claim.  In reaching its 
conclusions in this regard, the Board has considered other 
regulatory provisions which might provide for a favorable 
decision in this case, including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  See DeLuca.  The findings 
on the most recent VA orthopedic examinations do not reflect 
limitation of abduction to 10 degrees, or limitation of 
flexion to 30 degrees.  On the contrary, abduction was to 45 
degrees, and flexion was to 125 degrees.  These are ranges of 
motion well beyond that contemplated by the provisions of 
38 C.F.R. § 4.71a, DC 5252, 5253.  As such, the 
symptomatology associated with degenerative arthritis of the 
right hip has not, and currently does not, more nearly 
approximate that required for a rating in excess of 10 
percent.  See 38 C.F.R. § 4.7.  A higher initial evaluation 
is not warranted.


IV.  Initial Rating for Degenerative Joint Disease of the 
Left Knee

As with his right hip, the veteran contends that disability 
associated with degenerative joint disease of his left knee 
is more severe than currently evaluated.  The provisions of 
38 U.S.C.A. § 1155 are incorporated herein by reference, as 
are the tenets of Schafrath, 1 Vet. App. at 592, Francisco, 7 
Vet. App. at 58, and Fenderson, 12 Vet. App. at 119.  Also 
incorporated herein by reference are the provisions of 
38 C.F.R. §§ 4.40, 4.41, 4.45, 4.59, and DeLuca, 8 Vet. App. 
at 206-07.  It again should be noted that when degenerative 
arthritis of a given joint is established by X-ray findings, 
it will be rated on the basis of limitation of motion under 
the appropriate DC for the specific joint involved; 
otherwise, the provisions of 38 C.F.R. § 4.71a, DC 5003, 
regarding evaluation of noncompensable limitation of motion 
are for application.

The most definitive evidence regarding the symptomatology 
associated with the veteran's left knee is contained in the 
report of a VA examination conducted in March 1998.  At that 
time, the veteran complained of constant pain and a sharp 
ache in the left knee that is associated with weakness, 
stiffness and mild swelling, fatigability, and lack of 
endurance.  He also complained of instability that usually 
occurs early in the morning.  However, it was observed that 
the veteran did not require any type of support for the left 
knee joint.  The examiner observed no swelling in the left 
knee joint.  However, tenderness over the prepatellar area, 
as well as the medial and lateral joint lines, was noted.  
There were a negative anterior drawer sign, negative 
posterior drawer sign, no laxity medially or laterally, and a 
negative McMurray's test.  Extension of the left knee joint 
was to 0 degrees, while flexion was to 90 degrees, at which 
point further flexion was prevented by pain.  The veteran 
denied any heat, redness, or locking of the left knee joint.  
X-rays revealed mild to moderate degenerative joint disease 
of the left knee.  The veteran stated that he experiences 
periods of flare ups that tend to be activity driven, but he 
could not state with any certainty how often these occur.  
They tend to occur following stair climbing, ladder climbing, 
prolonged standing, prolonged driving, and weather changes.  
He has had no surgery to the left knee, no dislocation, 
recurrent subluxation, or any inflammatory arthritis of the 
left knee joint.  He complained that symptomatology 
associated with the left knee affects his ability to perform 
his usual occupation as a carpenter, and instead does odd 
jobs.  

To warrant a disability evaluation in excess of the 10 
percent currently assigned, flexion of the left knee joint 
must be limited to no more than 30 degrees or extension must 
be limited to 15 degrees.  Neither is the case.  Moreover, 
although the veteran has complained of instability, none has 
been observed clinically.  As such, the provisions of 
38 C.F.R. § 4.71a, DC 5257, 5260, 5261 are not for 
application.  Absent the applicability of any other DC 
regarding degenerative joint disease of the veteran's left 
knee, the 10 percent disability evaluation currently assigned 
pursuant to 38 C.F.R. § 4.71a, DC 5003 is the maximum 
schedular rating that can be assigned.  Accordingly, an 
increased rating for the disability at issue is not 
warranted.

V.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for either degenerative arthritis of the 
right hip or degenerative joint disease of the left knee may 
be granted if it is demonstrated that either of these 
disabilities presents such an exception or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  There is no 
indication that either of the foregoing disabilities has 
required frequent hospitalizations since the veteran's 
discharge from military service.  Moreover, although the 
veteran indicates that his left knee disability prevents him 
from pursuing full-time employment as a carpenter, the 
absence of any history of treatment or surgery for the left 
knee, as well as the lack of any history of dislocation, 
recurrent subluxation or any inflammatory arthritis of the 
left knee joint tends to belie the veteran's assertions in 
this regard.  It should be noted 

here that the provisions of 38 C.F.R. Part 4 reflect 
percentage ratings that represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1 
(2000).  Moreover, the veteran has indicated that he still 
does odd jobs.  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization for 
either of these disabilities, there is no basis to conclude 
that they are more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Secondary service connection for osteoarthritis of the lumbar 
spine is denied.

Service connection for residuals of an abdominal aortic 
aneurysm is denied.

An initial rating in excess of 10 percent for degenerative 
arthritis of the right hip is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeal

 


